UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-7554


SCOTTIE ROBINSON,

                Petitioner - Appellant,

          v.

WARDEN LIEBER CORRECTIONAL INSTITUTION,

                Respondent – Appellee,

          and

WILLIAM BYARS,      Director    South   Carolina    Department   of
Corrections,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    Richard M. Gergel, District Judge.
(1:11-cv-01804-RMG)


Submitted:   January 8, 2013                 Decided:   January 15, 2013


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Scottie Robinson, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Scottie Robinson seeks to appeal the district court’s

order     adopting   the   magistrate       judge’s     recommendation     and

dismissing his 28 U.S.C. § 2254 (2006) motion.               We dismiss his

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

            In civil cases like Robinson’s, parties are accorded

thirty days after “entry” of the district court’s final judgment

or order to note an appeal.           Fed. R. App. P. 4(a)(1)(A).          The

order that Robinson seeks to appeal was entered on August 3,

2012.     Robinson thus had until Tuesday, September 4, 2012, in

which to note an appeal.           See Fed. R. App. P. 4(a)(1)(A) &

26(a)(1)(C). 1    Nevertheless, Robinson filed his notice of appeal,

at earliest, on September 6, 2012 — two days too late. 2

            Although   Robinson’s      notice    of     appeal   appears    to

reflect    his   assumption    that   the   pertinent    thirty-day   period

began to run from the moment he received notice of the order’s

entry, he is mistaken.        As is plain from the language of Rule 4,


     1
       The thirtieth day after entry of judgment was a Sunday and
the thirty-first day a legal holiday, Labor Day.
     2
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                      3
the thirty-day appeal period runs from the date of the “entry”

of the district court’s judgment, not from the date on which a

party   receives       notice   of   the       entry.      See   Fed.   R.   App.   P.

4(a)(1)(A); Caperton v. Beatrice Pocahontas Coal Co., 585 F.2d

683, 688 (4th Cir. 1978).            “Entry of judgment consists of two

steps: creation of a document setting out the judgment and a

notation   of    the    document     on    the    docket    sheet.”      Wilson     v.

Murray, 806 F.2d 1232, 1234 (4th Cir. 1986); see also Fed. R.

App. P. 4(a)(7)(A).         Because the order that Robinson seeks to

appeal was unquestionably entered on the district court’s docket

more than thirty days prior to the date he placed his notice of

appeal in the prison mailing system, his notice of appeal was

not   filed    within    the    thirty-day        period    established      by   Rule

4(a)(1)(A).      See Baker v. United States, 670 F.3d 448, 457-60

(3d Cir. 2012) (explaining that the language of Rule 4(a) and

the statute upon which it is based — 28 U.S.C.A. § 2107 (West

2006 & Supp. 2012) — do not permit the courts to construct in

this context a rule that operates analogously to the Houston v.

Lack rule).

              Although the appeal period may be extended under Fed.

R. App. P. 4(a)(5) or reopened under Fed. R. App. P. 4(a)(6),

Robinson has failed to file any motion seeking to alter the

applicable time period under these provisions.



                                           4
              Because “the timely filing of a notice of appeal in a

civil     case       is      a     jurisdictional      requirement,”       we    lack

jurisdiction to consider Robinson’s claims.                   Bowles v. Russell,

551    U.S.   205,     214       (2007).     Accordingly,    we   deny    Robinson’s

application to proceed in forma pauperis and dismiss his appeal.

We    dispense   with      oral     argument     because    the   facts   and   legal

contentions      are      adequately       presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                          DISMISSED




                                             5